Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 04/29/2022.  Claims 1, 3-6, 8, 10-13, 15 and 17-20 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-6, 8, 10-13, 15 and 17-20 are allowable because the prior art fails to teach or suggest a method for processing hybrid playing of multi-type multimedia data, applied to a playing apparatus, wherein the playing apparatus is capable of playing a broadcast TV video and a video on demand (Vod), the method comprising: receiving a return instruction; determining whether a current address is a homepage address of the playing apparatus; in response to the current address being the homepage address, obtaining state switching information of playing broadcast TV video and Vod by the playing apparatus; determining whether the obtained state switching information meets a preset condition; and in response to the state switching information meeting the preset condition, cleaning up residual data of playing the Vod; wherein obtaining the state switching information comprises: obtaining a playing state switching record of the playing apparatus: and wherein determining whether the obtained state switching information meets the preset condition comprises: determining whether the playing state switching record obtained before receiving the return instruction is to exit the Vod after opening the Vod; and in response to the playing state switching record being to exit the Vod after opening the Vod, confirming that the state switching information meets the preset condition, as recited in the claims.
The closest prior art, Wang et al. (US 2015/0237398), discloses a system for delivering live television broadcasts and on-demand programs to subscribers.  However, Wang et al. does not disclose determining whether the state switching information meets the preset condition as claimed.  Wang et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang (US 2022/0021935)
Kim et al. (US 2022/0005473)
Lee et al. (US 11,178,455)
Lee et al. (US 2021/0014572)
Kim et al. (EP 3,681,163)
Deprez (US 2020/0099964)
Lv (US 2013/0318562)
Dewa et al. (US 2012/0174170)
Baro Ruiz (EP 2,434,755)
Wang et al. (US 2006/0277316)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R SCHNURR/Primary Examiner, Art Unit 2425